Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Response to Amendment
The amendment filed on 11/11/2022 has been entered and made of record. Claims 1, 4-10, 12-15, 21, 22, 24-26, and 29 are amended. Claims 2-3 and 16-20 are cancelled. Claims 1, 4-15, and 21-29 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claims 1, 15, 21 and 29 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 5 cites limitation “…is representative of a shape of a respective iso-level of the first data… is representative of a shape of a respective iso-level of the second data” There is insufficient antecedent basis for “the first data” and “the second data” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-15, 21-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov et al. (Visualizing morphogenesis and growth by temporal interpolation of surface-based 3D atlases, 2008 5th IEEE International Symposium on Biomedical Imaging: From Nano to Macro) in view of SIDLAUSKAS et al. (EP 2047622 B1), Guo et al. (US 2015/0078640) and COHEN-OR et al. (Three-Dimensional Distance Field Metamorphosis, ACM Transactions on Graphics, Vol. 17, No. 2, April 1998, Pages 116–141, cited by Papazov).
As to Claim 1, Papazov teaches an image processing apparatus, comprising: processing circuitry configured to 
acquire first image data that is representative of a subject at a first time and second image data that is representative of the subject at a second, different time (Papazov, Fig 2).
Papazov doesn’t teach pre-defined iso-level values. The combination of SIDLAUSKAS further teaches following limitations:
receive a set of N pre-defined iso-level values, wherein each iso-level value comprises a respective intensity value (SIDLAUSKAS discloses a set of pre-determined percentile of the intensity distribution in [0014]);
decompose the first image data into a first plurality of N iso-level images, wherein each of the first plurality of N iso-level images is obtained by thresholding the first image data using a respective one of the set of N pre-defined iso-level values; decompose the second image data into a second plurality of N iso-level images, wherein each of the second plurality of N iso-level images is obtained by thresholding the second image data using a respective one of the set of N pre-defined iso-level values (Papazov discloses “decompose both surfaces into disk-like patches… the user must decompose them in the same number of patches” at col 1. SIDLAUSKAS further discloses “In other cases, at least one of the features varies with illumination intensity, such as for a feature that comprises a different between the intensity at the first predetermined percentile of the intensity distribution and the intensity at the second predetermined percentile of the intensity distribution” in [0014]; “Successive decompositions, if desired, are applied to the output of the low-pass filter 608. Thus, a second level of decompositions is applied to SL(x) to produce SIH(x) and S1x(Jc). This may be repeated for as many levels of decomposition as desired, with an nth level of decomposition resulting in the generation of (n + [iota]) signals” in [0039]; “A comparison is provided in Figs. 7A and 7B of signals in different frequency regions to illustrate the different types of information available at those frequencies” in [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov with the teaching of SIDLAUSKAS so as to decompose each image into a plurality of different spatial frequency component based on the preset intensity levels (SIDLAUSKAS, [0014]).
Papazov and SIDLAUSKAS don’t teach the signed distance field. The combination of Guo and COHEN-OR further teaches following limitations:
transform each of the first plurality of N iso-level images to obtain a respective first signed distance transform field; transform each of the second plurality of N iso-level images to obtain a respective second signed distance field (SIDLAUSKAS teaches decomposing each image into a plurality of different spatial frequency component based on the preset intensity levels in [0014]. Papazov discloses “Several types of algorithms have been presented in the past, which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 824; “To reduce such deformations, [12] propose to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other… Surface-based morphing methods [14] usually require a bijective mapping to be defined between start and target object. The transition is then computed by interpolating the position of corresponding points… By cloning patches, we create topologically equivalent surfaces and we can use the morphing technique from [4] to transform one surface into the other” in Col 1 of p. 825; see also “Three-dimensional distance field metamorphosis” in reference [12]. Guo further discloses “For example, for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073]; “In step 319, the separation distance is determined for the next point on one boundary to the nearest point on each of the other boundaries. For boundaries defined by a signed distance function (SDF) as the level set function, the value of a voxel on that function describes the shortest distance to that boundary by definition and the boundary is defined by voxels where the level set function has the value zero” in [0098]. COHEN-OR further explains a distance field interpolation (DFI) by defining the signed distance field by equ. (2); “Once this approximated distance field is available, the surface of the object can be determined by the zero points of the distance field or, in the discretized version, by the boundary between the positive and negative valued lattice points, whereas the volume itself (its interior) is defined as the set of all negative valued points” at p. 124);
for each iso-level value of the N iso-level values, combine the first signed distance field and the second signed distance field that correspond to the iso-level value to obtain at least one morphed distance field; process the at least one morphed distance field to obtain upsampled image data that is representative of the subject at a third time, wherein the third time is between the first time and the second time  (SIDLAUSKAS teaches decomposing each image into a plurality of different spatial frequency component based on the preset intensity levels in [0014]. Papazov discloses Fig. 3 shows four frames from the morph sequence between the non-manifold meshes of the two barley grains in Col 1 of p. 826; “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other… we create topologically equivalent surfaces and we can use the morphing technique from [4] to transform one surface into the other” in Col 1 of p. 825; 3D distance field metamorphosis in reference 12. Guo discloses “signed distance field” in [0098]. See also COHEN-OR at p. 124.

    PNG
    media_image1.png
    811
    481
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and SIDLAUSKAS with the teaching of Guo so that the boundaries can be defined by a signed distance function as the level set function to show the shortest distance between a voxel to the boundary (Guo, [0098]). The motivation of combining COHEN-OR further provides the definition of the signed distance field (COHEN-OR, p. 124).

As to Claim 4, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in decomposing the first image data to obtain the first plurality of N iso-level images, the processing circuitry is further configured to threshold the first image data using different values of the intensity, and, in decomposing the second image data to obtain the second plurality of N iso-level images, the processing circuitry is further configured to threshold the second image data using different values of the intensity (SIDLAUSKAS discloses decomposing each image into a plurality of different spatial frequency component (N iso-level images) based on the preset intensity levels in [0014]. Guo discloses “Prior knowledge or available information about the objects, such as intensity range, position, or shape, are exploited and integrated into the method to improve the performance of the method. For example, regions having a statistical quantity of intensities exceeding a predetermined value or range can be excluded from the segmentation result. In the case of the liver, for each slice, the intensity statistics inside the boundary, such as mean µ0 and standard deviation σ0 , is calculated. Those statistics are then used to set thresholds Tlow and Thigh, which are utilized, for example in step 255 in some embodiments, to exclude some portion of the images from the segmentation result” in [0071]. Here, the predetermined intensity value or range can be used to segment different objects in the image data set.)

As to Claim 5, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein each first signed distance field is representative of a shape of a respective iso-level of the first data, and each second signed distance field is representative of a shape of a respective iso-level of the second data (Papazov discloses “The shape of the intermediate objects is given by the zero level set of the interpolated distance field” in Col 2 of p. 824. SIDLAUSKAS discloses decomposing each image into a plurality of different spatial frequency component (N iso-level images) based on the preset intensity levels in [0014]. Guo further discloses “For boundaries defined by a signed distance function (SDF) as the level set function, the value of a voxel on that function describes the shortest distance to that boundary by definition and the boundary is defined by voxels where the level set function has the value zero” in [0098].)

As to Claim 6, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in combining the first and second signed distance fields, combinations of at least one of the first signed distance fields and at least one of the second signed distance fields comprises pairs of first signed distance fields and second signed distance fields, each pair having a common value for the intensity, and wherein, in obtaining the at least one morphed distance field, the processing circuitry is further configured to interpolate between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; “We now modify both meshes such that they have the same connectivity” in Col 1 of p. 826; see also Fig 3. Guo also discloses “in some embodiments the voxels in the VOI are super sampled by interpolating amplitudes at positions other than those in the original image data” in [0054].)

As to Claim 7, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in combining the first and second signed distance fields, combinations of at least one of the first signed distance fields and at least one of the second signed distance fields comprises pairs of first signed distance fields and second signed distance fields, wherein at least some of the pairs have a different value for the intensity in respect of the first signed distance field than in respect of the second signed distance field, and wherein, in obtaining the at least one morphed distance field based on the combinations, the processing circuitry is further configured to interpolate between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; see also for interpolated values in Fig 3. Here, the distance field indicates a point relative to a boundary. The interpolated distance transform is used to represent an interpolated shape between first shape and second shape.)

As to Claim 8, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein,  in combining the first and second signed distance fields, combinations of at least one of the first signed distance fields and at least one of the second signed distance fields are weighted in dependence on a difference in time between the third time and first time, and a difference in time between the third time and second time (Papazov discloses distance field interpolation as shown in Fig 3. Guo further discloses “The topographical distance L between two voxels x and y is a spatial weighted distance defined by Equation 8… In discrete case, the topographical distance between two voxels p and q is a weighted distance defined by Equation 9a” in [0087]; “The topographic force can further incorporate a weight function h, which can be defined as a function of distance d between the two contours (i.e., the shortest distance between a point on one contour to the other contour). The weight can be written as w1=h(Ф2), w2=h(Ф1)” in [0090]; see also [0100].)

As to Claim 10, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the decomposing of the first image data and second image data based on the intensity values of the image data is performed in advance and cached (SIDLAUSKAS discloses decomposing each image into a plurality of different spatial frequency component (N iso-level images) based on the preset intensity levels in [0014]. Guo discloses “for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073].)

As to Claim 11, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the first image data and second image data each comprise data from a respective plurality of image acquisitions, and wherein the upsampled image data comprises fusion image data (Papazov discloses “The final morph is produced by a linear interpolation between corresponding vertices of both meshes” in Col 1 of p. 826.)

As to Claim 12, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to incorporate into the first signed distance fields and second signed distance fields a representation of an object that is not part of the subject (Papazov, Fig 3. Guo discloses “For example, in some embodiments the voxels in the VOI are super sampled by interpolating amplitudes at positions other than those in the original image data” in [0054]).

As to Claim 13, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in decomposing the first image data and the second image data based on the intensity values, the processing circuitry is further configured to select a plurality of intensity values (Papazov discloses intensity range in [0067, 0069, 0071]. SIDLAUSKAS, [0014]).

As to Claim 14, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 13, wherein the processing circuitry is further configured to select the plurality of intensity values using a trained model (Papazov discloses machine-learning methods in Col 2 of p. 824.)

Claim 15 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.

Claim 21 recites similar limitations as claim 1, further comprising:
obtain temporal information indicative of a respective time of acquisition for each pixel or voxel of the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections” at col 2 of p. 824, see also Fig 3-4);
wherein the combining the first and second signed distance fields is performed in dependence on the temporal information (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284. Here, the start object and a target object have the corresponding temporal information, see also Fig 3-4.)

Claim 22 is rejected based upon similar rationale as Claim 6.

As to Claim 25, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches an apparatus according to claim 21, wherein the processing circuitry is further configured to: 
acquire third image data that is representative of the subject and is acquired over a third, different time period; decompose the third image data into a third plurality of N iso-level images, wherein each of the third plurality of N iso-level images is obtained by thresholding the third image data using a respective one of the set of N pre-defined iso-level values; transform each of the third plurality of N iso-level images to obtain a respective third signed distance field, and combine the first signed distance field, the second signed distance field, and the third signed distance field (SIDLAUSKAS discloses decomposing each image into a plurality of different spatial frequency component (N iso-level images) based on the preset intensity levels in [0014]. Papazov discloses VISUALIZING MORPHOGENESIS AND GROWTH BY TEMPORAL INTERPOLATION OF SURFACE-BASED 3D ATLASES in title. Papazov’s invention can be applied on any number of temporal image data set as shown in Fig 2-4. For example, assume that first image data captured at t0, second image data captured at t1, third image data captured at t2, here, t0<t1<t2. Then, forth image data at t0.5 can be interpolated based on first and second image data, fifth image data at t1.5 can be interpolated based on forth image data and third image data.)

As to Claim 26, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 25, wherein the obtaining of the at least one morphed distance field is performed on a per-pixel or per-voxel basis, and the processing circuitry is further configured to combine data values from at least one of the first signed distance fields and at least one of the second signed distance fields for some pixel or voxel positions, and combine data values from at least one of the first signed distance fields and at least one of the third signed distance fields for other pixel or voxel positions (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Guo further discloses segmentation performed on per-pixel intensity in [0069, 0071]; the portions of voxels or pixels of interest in [0073].

As to Claim 27, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 21, wherein the time information comprises an acquisition time volume (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

As to Claim 28, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 21, wherein, in obtaining the time information the processing circuitry is further configured to estimate pixel or voxel acquisition times using knowledge of an acquisition device used to acquire the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

Claim 29 recites similar limitations as claim 21 but in a method form. Therefore, the same rationale used for claim 21 is applied.


Claims 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of SIDLAUSKAS, Guo, COHEN-OR and Wen et al. (US 2012/0243763).
As to Claim 9, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 1. The combination of Wen further teaches wherein, in processing the at least one morphed distance field to obtain the upsampled image data, the processing circuitry is further configured to select a maximum intensity of each morphed distance field for each voxel (Wen discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011], see also Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, SIDLAUSKAS, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 23, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 22. The combination of Wen further teaches wherein, in interpolating between each of the pairs based on the temporal information the processing circuitry is further configured to determine per-pixel or per-voxel weights based on the temporal information (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, SIDLAUSKAS, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 24, Papazov in view of SIDLAUSKAS, Guo and COHEN-OR teaches the apparatus according to claim 21. The combination of Wen further teaches wherein, in combining the first and second signed distance fields, combinations of at least one of the first signed distance fields and at least one of the second signed distance fields is weighted on a per-pixel or per-voxel basis in dependence on a difference in time between the target time and a respective acquisition time for each pixel or voxel in the first image data, and a difference in time between the target time and a respective acquisition time for each pixel or voxel in the second image data (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, SIDLAUSKAS, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612